DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 04/06/2021, with the “After Final Consideration Program Request“, filed on 04/06/2021, is acknowledged. Applicant's amendment of claims 1, 10, 13, and 15, and cancellation of claims 9 and 16 filed in “Claims” filed on 04/06/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-8 and 10-15 pending for prosecution.
Reason for Allowances
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first metallide on the first doped region having the first doping ions, covering the remaining portion of the top surface of the first doped region; a second metallide on the surface of the second doped region having the second doping ions, covering the remaining portion of the top surface of the second doped region, the second metallide and first metallide being made of different materials, a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; a first metal gate structure in the first region of the substrate, the first doped region being located in the first region of the substrate on both sides of the first metal gate structure, and a second metal gate structure in the second region of the substrate, the second doped region being located in the second region of the substrate on both sides of the second metal gate structure, wherein two portions of the stop layer are formed on sidewalls of the second metal gate structure, wherein each of the two portions of the stop layer is directly sandwiched by the second plug and the protective layer”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-8 and 10-15, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Basker et al. (US 9390981 B1; hereinafter Basker) “Method of forming a complementary metal oxide semiconductor structure with N-type and P-type field effect transistors having symmetric source/drain junctions and optional dual silicides”.	
Leobandung et al. (US 9412840 B1; hereinafter Leobandung) “Sacrificial layer for replacement metal semiconductor alloy contact formation”.
Alptekin et al. (US 20140306290 A1; hereinafter Alptekin) “Dual Silicide Process Compatible with Replacement-Metal-Gate”.	
Prior Art Basker teaches semiconductor structures and, more particularly, to a method of forming a complementary metal oxide semiconductor (CMOS) structure with N-type and P-type field effect transistors (FETs) having symmetric source/drain junctions and, optionally, dual silicides (C1 L11-16), wherein (Fig. 1A+; C5 L55+) a first dielectric layer comprising a first section and a second section, said first section being over a first gate structure on a first semiconductor body of a first transistor and said second section being over a second gate structure on a second semiconductor body of a second transistor; first raised source/drain regions on said first source/drain regions such that said first gate sidewall spacer is between said first raised source/drain regions and said first gate structure; a second dielectric layer on said first gate structure, said first gate sidewall spacer and said first semiconductor body, said second dielectric layer further extending over said second section of said first dielectric layer; a third dielectric layer on said second dielectric layer; second raised source/drain regions on said second source/drain regions such that said second gate sidewall spacer is between said second raised source/drain regions and said second gate structure. But, Prior Art Basker does not expressly teach a first metallide on the first doped region having the first doping ions, covering the remaining portion of the top surface of the first doped region; a second metallide on the surface of the second doped region having the second doping ions, covering the remaining portion of the top surface of the second doped region, the second metallide and first metallide being made of different materials, a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; a first metal gate structure in the first region of the substrate, the first doped region being located in the first region of the substrate on both sides of the first metal gate structure, and a second metal gate structure in the second region of the substrate, the second doped region being located in the second region of the substrate on both sides of the second metal gate structure, wherein two portions of the stop layer are formed on sidewalls of the second metal gate structure, wherein each of the two portions of the stop layer is directly sandwiched by the second plug and the protective layer (claim 1).
Prior Art Leobandung teaches a replacement metal semiconductor alloy contact formation ([Title]), wherein (Fig. 12; C5 L21+) a gate stack in a device region of a semiconductor substrate, wherein a source/drain structure is provided at least within a portion of said semiconductor substrate and at a footprint of said gate stack; a sacrificial layer on an exposed surface of each of said source/drain structures; providing a material stack of, from bottom to top, a middle-of-the-line (MOL) liner and a MOL dielectric material surrounding said gate stack; a contact opening through a portion of said material stack to expose a portion of said sacrificial layer present on said exposed surface of each of said source/drain structures; and replacing an entirety of said sacrificial layer with a metal semiconductor alloy contact, wherein said metal semiconductor alloy contact is present on said exposed surface of each of said source/drain structures; and a dielectric cap material layer comprising of silicon dioxide is formed in regions and has an opening formed in them over a source/drain structures. But, Prior Art Leobandung does not expressly teach a first metallide on the first doped region having the first doping ions, covering the remaining portion of the top surface of the first doped region; a second metallide on the surface of the second doped region having the second doping ions, covering the remaining portion of the top surface of the second doped region, the second metallide and first metallide being made of different materials, a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; a first metal gate structure in the first region of the substrate, the first doped region being located in the first region of the substrate on both sides of the first metal gate structure, and a second metal gate structure in the second region of the substrate, the second doped region being located in the second region of the substrate on both sides of the second metal gate structure, wherein two portions of the stop layer are formed on sidewalls of the second metal gate structure, wherein each of the two portions of the stop layer is directly sandwiched by the second plug and the protective layer (claim 1).
Prior Art Alptekin teaches dual silicidation techniques and more particularly, to dual silicidation techniques using a combination of self-aligned silicide and trench silicide (and potentially selective masking) in order to reduce overall contact resistance, and which are compatible with a gate-last fabrication process ([0001]), wherein (Fig. 1+; [0038+]) replacement gate stacks in a pFET and nFET region, respectively; source and drain regions; self-aligned silicide in the source and drain regions of the n-FET device(s) will block/prevent any trench silicide from forming in the n-FET device; a trench silicide only in the source and drain regions of the p-FET device; and contacts are formed by first depositing a liner material (e.g., CVD or ALD-deposited Ti, TiN and/or TaN) into the trenches followed by a fill metal (e.g., tungsten (W)). Suitable liner materials include, but are not limited to, CVD or ALD-deposited Ti, TiN and/or TaN. Any further back-end-of-line (BEOL) processing of the wafer may then be performed. But, Prior Art Alptekin does not expressly teach a first metallide on the first doped region having the first doping ions, covering the remaining portion of the top surface of the first doped region; a second metallide on the surface of the second doped region having the second doping ions, covering the remaining portion of the top surface of the second doped region, the second metallide and first metallide being made of different materials, a first plug on the first metallide, wherein an area of a projection of the first plug on the substrate equals an area of a projection of the first metallide on the substrate; a first metal gate structure in the first region of the substrate, the first doped region being located in the first region of the substrate on both sides of the first metal gate structure, and a second metal gate structure in the second region of the substrate, the second doped region being located in the second region of the substrate on both sides of the second metal gate structure, wherein two portions of the stop layer are formed on sidewalls of the second metal gate structure, wherein each of the two portions of the stop layer is directly sandwiched by the second plug and the protective layer (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898